Citation Nr: 1819305	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-40 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for degenerative arthritis in the lumbar spine (lumbar spine disability) as secondary to the service-connected bilateral frozen foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1956 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the RO in Nashville, Tennessee, which denied service connection for a lumbar spine disability.  

In November 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in Nashville, Tennessee, the transcript for which has been associated with the record.

In May 2017, the Board remanded the matter to the RO for further development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As discussed below, the Board finds that the May 2017 Board remand directives were complied with, and the matter has been properly returned to the Board for appellate consideration.  

The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c)(7) (2017).  



FINDINGS OF FACT

1.	The Veteran is currently diagnosed with degenerative arthritis and degenerative disc disease in the lumbar spine.

2.	The lumbar spine disability manifested many years after service separation and is not etiologically related to the service-connected bilateral frozen foot disability.

3.	The lumbar spine disability was not caused by or worsened in severity beyond the natural progression of the disease by the service-connected bilateral frozen foot disability.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability, claimed as secondary to the service-connected bilateral frozen foot disability, are not met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the Veteran submitted a fully developed claim (FDC) in September 2013.  The notice that accompanies the FDC form informed the Veteran what evidence is required to substantiate a claim for service connection, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  See September 2013 application for disability compensation and related compensation benefits (on a VA Form 21-526EZ).  As discussed below, the Veteran was also provided a VCAA notice in June 2017.  Thus, the Board concludes that VA satisfied its duty to notify the Veteran.       

VA has also satisfied its duty to assist the Veteran in the development of the claims.  First, VA satisfied its duty to seek and assist in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, private treatment records, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided a VA examination for back conditions in December 2013, the report for which has been associated with the claims file.  Additionally, VA addendum opinions were provided in June 2017 and October 2017.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2013 VA examination report and the June 2017 and October 2017 VA addendum opinions, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue of service connection for a lumbar spine disability on appeal.  The December 2013 VA examiner reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted an in-person examination, and offered an opinion with supporting rationale.

As discussed above, in May 2017, the Board remanded the matter for further development.  Specifically, the Board's May 2017 remand directives directed the RO to provide the Veteran with a VCAA notice, obtain updated VA treatment records, and obtain a VA addendum opinion on the question of whether the service-connected bilateral frozen foot disability contributed to, or aggravated the Veteran's lumbar spine disability.  Upon remand, the Veteran was provided with a VCAA notice in June 2017, updated VA treatment records were associated with the record in May 2017 and October 2017, and VA addendum opinions were obtained in June 2017 and October 2017.  As such, the Board finds that the May 2017 remand directives were fully complied with.

In light of the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.

Service Connection for a Lumbar Spine Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that a current lumbar spine disability was either caused or aggravated by the service-connected bilateral frozen foot disability.  This is the sole contention or theory of service connection, and he has advanced no other theory of entitlement to service connection.  See September 2013 claim; November 2016 Board Hearing Transcript, pg. 3.

The evidence of record does not indicate that the currently diagnosed lumbar spine disability, which first manifested several years after service separation, is causally or etiologically related to service (direct service connection under 38 C.F.R. § 3.303(d)), manifested chronic symptoms of arthritis in service or continuous symptoms of arthritis since service, or that arthritis manifested within one year of service (presumptive service connection as a chronic disease under 38 C.F.R. § 3.303(b)).  Even liberally construing all statements and testimony, there is neither a contention by the Veteran, nor a suggestion by the evidence of record, that a low back injury or disease occurred during service, that the lumbar spine disability began in service or is related to any event of active service, or that symptoms of arthritis manifested in service, within one year of service, or were continuous since service; therefore, the Board need not address whether service connection is warranted for the lumbar spine disability on a direct basis.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (stating that "[w]here a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory").  Accordingly, the analysis below is focused solely on the theory of secondary service connection, the only theory of entitlement that has been advanced by the Veteran and raised by the record.

After review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the current lumbar spine disability was either caused or aggravated by the service-connected bilateral frozen foot disability.  A May 2011 VA treatment record reflects the Veteran complained of lower back pain for the last two weeks.  A subsequent May 2011 VA treatment record shows X-rays of the lumbar spine revealed mild degenerative disc disease at L3 through L5, with small osteophytes at L3-L4 and L2-L3, and the Veteran was diagnosed with degenerative arthritis in the lumbar spine.

The Veteran underwent a VA examination for back conditions in December 2013, the examination report for which conveys a diagnosis of degenerative arthritis of the spine.  During the December 2013 VA examination, the Veteran reported experiencing low back pain since approximately one year ago.  After examining the Veteran and a review of the record, the VA examiner opined that it is less likely 

than not that the lumbar spine disability is proximately due to, or the result of, the service-connected bilateral frozen foot disability.  The December 2013 VA examiner explained that the Veteran was diagnosed with mild degenerative disc disease of the lumbar spine at age 78, which reflects that the lumbar spine disability is likely age related. 

In June 2017 and October 2017 VA addendum opinions, the VA examiner opined that the lumbar spine disability is less likely than not proximately due to, or the result of, the service-connected frozen foot disability; additionally, the VA examiner opined that it is less likely than not that the service-connected bilateral frozen foot disability contributed to or aggravated the current lumbar spine disability beyond the natural progression of the disease.  The VA examiner reasoned that it would be very unlikely that the bilateral foot disability would cause any additional injury or strain to the back.  The rationale supporting this opinion included that the medical and scientific evidence does not support such a finding, that the nature of the bilateral foot disability prevents the Veteran from participating in high impact activities that would cause additional injury or strain to the back, and that the available evidence of record in this case does not support the claim that the lumbar spine disability is caused or aggravated by the service-connected frozen foot disability. 

The Board has considered the Veteran's contention that the lumbar spine disability is caused by an antalgic gait that is the result of the service-connected bilateral frozen foot disability.  See November 2016 Board hearing transcript.  Although the Veteran asserts the service-connected frozen foot disability has caused or aggravated the lumbar spine disability, he is a lay person and, while competent to report symptoms such as back pain, under the specific facts of this case - which include the question of anatomically distant foot disability asserted to impact the low back, and other identified etiology (age) - the Veteran does not have the requisite medical knowledge, training, or experience to be able to diagnose 

medically complex orthopedic disorders (that include arthritis and DDD) or render a 
competent medical opinion on the questions of causation or aggravation (via antalgic gait over a period of time) because answers to such questions require medical expertise in the area of orthopedic disorders and falls outside the realm of common knowledge of a lay person, and such opinion would require the ability to differentiate the sourch of arthritis and DDD as being from altered gait versus age.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).

The weight of the evidence shows that the current lumbar spine disability is not etiologically related to the service-connected bilateral frozen foot disability on either a causation or aggravation basis.  Consequently, the Veteran's opinion attributing the current lumbar spine symptoms to the service-connected frozen foot disability is of no probative value, and the weight of the lay and medical evidence of record is against finding a causal or aggravation relationship between the lumbar spine disability and the service-connected frozen foot disability.  As the 

preponderance of the evidence is against the claim, the Board finds that the appeal for service connection for a lumbar spine disability as secondary to the service-connected bilateral foot disability must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a lumbar spine disability, claimed as secondary to the service-connected bilateral frozen foot disability, is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


